Citation Nr: 1816673	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen the claim for  service connection periodontal disease.

5.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected low back disability.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected low back disability.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for neuropathy of the left lower extremity.

10.  Entitlement to service connection for neuropathy of the right lower extremity.

11.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected disabilities.

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

13.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected disabilities.

14.  Entitlement to service connection for a right ankle disability.

15.  Entitlement to service connection for a left ankle disability.

16.  Entitlement to service connection for a right knee disability.

(The issue of entitlement to a clothing allowance for the year 2016 is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran indicated his desire to testify at a Board hearing and he was scheduled for such in June 2017.  The Veteran failed to report for his scheduled hearing, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board notes that while the issues of entitlement to service connection for depressive disorder and for a total disability rating due to individual unemployability (TDIU) were on appeal, service connection for depressive disorder was granted in a November 2015 rating decision and a TDIU was granted in a June 2016 rating decision, effective April 25, 2010.  The effective date of the grant of TDIU was the day after the last day the Veteran had engaged in substantially gainful employment.  These are considered complete grants of the benefits sought with respect to those claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection); 38 C.F.R. § 4.16 (2017).

The issues of service connection for erectile dysfunction, a stomach disability, bilateral ankle, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a right ankle, left ankle, and right knee disabilities.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the October 1996 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claims of service connection for right ankle, left ankle, and right knee disabilities.

3.  In a May 1996 rating decision, the RO denied the Veteran's claim for dental treatment for periodontal disease.  Later, in an October 1996 rating decision, the RO denied service connection for periodontal disease for compensation purposes.  The Veteran did not appeal either of these decisions, and new and material evidence was not received within one year after the issuance of either rating decision.

4.  Evidence received since the May 1996 and October 1996 rating decisions does not relate to an unestablished fact that raises a reasonable possibility of substantiating the claims for treatment for periodontal disease or service connection for periodontal disease for compensation purposes.

5.  The evidence is in relative equipoise as to whether the Veteran's left lower extremity neuropathy is caused by service-connected low back disability.

6.  The evidence is in relative equipoise as to whether the Veteran's right lower extremity neuropathy is caused by service-connected low back disability.

7.  The preponderance of the evidence is against a finding that diabetes mellitus had its onset in service or is otherwise related to service.

8.  The preponderance of the evidence is against a finding that hypertension had its onset in service or is otherwise related to service and there is no evidence that hypertension manifested to compensable degree within the first post-service year.

9.  The preponderance of the evidence is against a finding that neuropathy of the left lower extremity had its onset in service or is otherwise related to service.

10.  The preponderance of the evidence is against a finding that neuropathy of the right lower extremity had its onset in service or is otherwise related to service.

11.  The preponderance of the evidence is against a finding that hiatal hernia is caused by or aggravated by any medication taken to treat a service-connected disability.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied the claims for entitlement to service connection for right ankle, left ankle and right knee disabilities is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the October 1996 rating decision, new and material evidence has been received to reopen the claims of entitlement to service connection for right ankle, left ankle, and right knee disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The May 1996 and October 1996 rating decision that denied entitlement to dental treatment for periodontal disease and service connection for periodontal disease for compensation purposes, respectively, are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Since the May 1996 and October 1996 rating decisions, new and material evidence has not been received to reopen the claims for dental treatment or service connection for periodontal disease for compensation purposes.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left lower extremity neuropathy, secondary to service-connected low back disability, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.   With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left lower extremity neuropathy, secondary to service-connected low back disability, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9.  The criteria for entitlement to service connection for neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(2017).

10.  The criteria for entitlement to service connection for neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(2017).

11.  The criteria for entitlement to service connection for hiatal hernia as secondary to service-connected disabilities have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran was not afforded a VA examination to determine the nature and etiology of any diabetes mellitus, hypertension, or neuropathy of the bilateral lower extremities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, however, as shown in the discussion below, there is no indication or even argument that hypertension, diabetes mellitus or neuropathy of the lower extremities may be associated with service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

Merits

A.  New and Material Evidence

1.  Right Ankle, Left Ankle, and Right Knee

In a rating decision dated October 1996, the RO denied service connection for a right ankle, left ankle, and right knee disability based on a lack of a current disability.  The Veteran did not timely file a notice of disagreement as to the October 1996 rating decision, and did not submit new and material evidence within the one year appeal period.  That decision therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As a result of the finality of the October 1996 RO decision, the claims of service connection for a right ankle, left ankle, and right knee may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 38 C.F.R. § 3.156(a). 

In the instant case, new and material evidence sufficient to reopen the claims of service connection for right ankle, left ankle, and right knee disabilities has been received.  Regarding the right knee, in a July 2014 VA treatment record from the San Juan VA Medical Center (VAMC) notes swelling of the knees.  This indicates that the Veteran currently experiences some impairment of the right knee.  With regard to the claim for service connection for the bilateral ankles, a May 2014 VA treatment record notes ankle pain, which also indicates some current impairment of the bilateral ankles.

Accordingly, reopening of the claims of service connection for right ankle, left ankle, and right knee disabilities is warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

2.  Periodontal Disease

In a rating decision dated May 1996, the RO denied eligibility for dental treatment as there was no evidence of any dental trauma during military service.  In a rating decision dated October 1996, the RO denied service connection for periodontal disease as that disability is not considered disabling for compensation purposes.  The Veteran did not timely file a notice of disagreement as to either the May 1996 or October 1996 rating decisions, and did not submit new and material evidence within the one year appeal period for either rating decision.  Those decisions therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As a result of the finality of the May 1996 and October 1996 RO decisions, the claims of service connection for periodontal disease (for both compensation and treatment purposes) may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 38 C.F.R. § 3.156(a). 

In the instant case, new and material evidence sufficient to reopen the claims of service connection for periodontal disease (for both compensation and treatment purposes) has not been received.  As regards any claim for compensation, service connection was denied as a matter of law as periodontal disease is not considered disabling for compensation purposes.   38 C.F.R. § 3.381(b).  The Veteran has provided no evidence related to the basis for the denial of that claim.  As regards any claim for treatment, the claim was denied as there was no evidence of any dental trauma during military service.  The Veteran likewise has offered no evidence that he experienced any dental trauma during service.  Indeed, following the May 1996 rating decision, the Veteran has not offered any evidence, including lay statements that he experienced any dental trauma during service.  To those ends, the only evidence related to the Veteran's claim is his claim is the general application to reopen, which contains no substantive evidence (and is so general that the Veteran does not even specify what benefit is sought-compensation or treatment).  In so finding, the Board has considered whether the newly submitted could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The above evidence reflects that no lay or medical evidence has been submitted indicating a potential relationship between a current periodontal disease and service, other than the Veteran's conclusory, generalized lay statements.  Cf. Waters, 601 F.3d at 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

For the foregoing reasons, new and material evidence sufficient to reopen the Veteran's claim has not been received.  The Veteran has submitted no evidence showing or tending to show that he experienced dental trauma during service or that he experiences some disability for which compensation is allowed, the reasons why his claim was denied in the May 1996 and October 1996 rating decisions or provided any other basis for reopening the claim.  Without any new and material evidence, the Board cannot reopen his claim and it remains denied.  38 C.F.R. § 3.156(a).  The benefit of the doubt doctrine not applicable to a request to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a chronic disease is through a demonstration of continuity of symptomatology, but this regulation only applies to diseases that are recognized as chronic under 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Radiculopathy of the Bilateral Lower Extremities

The Veteran claims that he has bilateral lower extremity radiculopathy secondary to service-connected low back disability.

That the Veteran has been diagnosed with radiculopathy of the lower bilateral extremities.  See May 2015 VA Examination Report.

The remaining question is whether there is an etiological relationship between radiculopathy and the service-connected low back disability.

The May 2015 VA examiner explicitly opined in the negative, however review of his opinion shows that it supports a finding of service connection in this case.  The examiner stated that the Veteran only had minor arthritis of the lumbosacral spine prior to discharge and there were no disc problems at that time.  The examiner explained that a herniated disc actually causes the Veteran's radiculopathy and that herniated disc is in a different location than the arthritis shown at separation.  However, the examiner's opinion shows that the service-connected low back disability causes his lower extremity radiculopathy.  The Veteran is actually service-connected for degenerative joint disease, lumbosacral spine, status post L5-S1 decompression, posterolateral fusion, posterior lumbar interbody fusion and instrumentation.  The Veteran's service-connected disability is thus in fact inclusive of the status post L5-S1 decompression.  The Veteran is not service-connected solely for arthritis.

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection for bilateral lower extremity radiculopathy, secondary to service-connected low back disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral lower extremity radiculopathy, secondary to service-connected low back disability, is warranted.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.

2.  Diabetes mellitus

The Veteran has not alleged a specific theory of entitlement to service connection for diabetes mellitus, aside from filing a claim for service connection for diabetes mellitus.

VA treatment records indicate that the Veteran was first diagnosed with diabetes mellitus in 2005.

In service, there is no notation or documentation of any problems related to diabetes mellitus.

The evidence reflecting that diabetes mellitus symptoms were not present until several years following service is one factor, in addition to those above, that leads the Board to conclude that the evidence does not indicate that the Veteran have diabetes mellitus that may be associated with service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is one factor that may be considered in analyzing a service connection claim).  Moreover, the Veteran has made no argument and offered no evidence supporting his conclusory generalized statements that service connection for diabetes mellitus is warranted.  The low standard for affording the Veteran with a VA examination on this question has therefore not been met.  Waters, 601 F.3d at 1278-79.

Thus, the weight of the evidence is against the claim.  There is no evidence as to how the post-service diagnosis of diabetes mellitus is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for diabetes mellitus is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

3.  Hypertension

The Veteran has not alleged a specific theory of entitlement to service connection for hypertension, aside from filing a claim for service connection for hypertension.

The records reflect that the Veteran was first diagnosed with hypertension in 2006.  See August 2010 VA Treatment Record.

In service, there is no notation or documentation of any problems related to hypertension or high blood pressure.

The Board notes that hypertension is considered a chronic disease for which service connection may be presumed if hypertension manifested to a compensable degree within the first post-service year.  Here, however, there is lay or medical evidence that hypertension manifested to a compensable degree within the first post-service year.  To that end, the only evidence as to the onset of hypertension is that such was first diagnosed in 2006, as discussed above.  Given the lack of any evidence indicating that hypertension manifested within the first post-service year, the provisions related to chronic disabilities are not applicable.  38 C.F.R. §§ 3.307, 3.309.

The evidence reflecting that hypertension symptoms were not present until several years following service is one factor, in addition to those above, that leads the Board to conclude that the evidence does not indicate that the Veteran have neuropathy that may be associated with service.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333 (stating that evidence of a prolonged period without medical complaint is one factor that may be considered in analyzing a service connection claim).  Moreover, the Veteran has made no argument and offered no evidence supporting his conclusory generalized statements that service connection for hypertension is warranted.  The low standard for affording the Veteran with a VA examination on this question has therefore not been met.  Waters, 601 F.3d at 1278-79.

Thus, the weight of the evidence is against the claim.  There is no evidence as to how the post-service diagnosis of hypertension is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

4.  Neuropathy of the Bilateral Lower Extremities

The Veteran has not alleged a specific theory of entitlement to service connection for neuropathy of the lower extremities, aside from filing a claim for service connection for neuropathy.

The records reflect that the Veteran was first diagnosed with neuropathy in 2013.  See May 2015 VA examination Report.

In service, there is no notation or documentation of any problems related to neuropathy or nerve problems of the lower extremities.

The evidence reflecting that neuropathy symptoms were not present until several years following service is one factor, in addition to those above, that leads the Board to conclude that the evidence does not indicate that the Veteran have neuropathy that may be associated with service.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333 (stating that evidence of a prolonged period without medical complaint is one factor that may be considered in analyzing a service connection claim).  Moreover, the Veteran has made no argument and offered no evidence supporting his conclusory generalized statements that service connection for neuropathy is warranted.  The low standard for affording the Veteran with a VA examination on this question has therefore not been met.  Waters, 601 F.3d at 1278-79.

Further, while treatment records from the VA Medical Center (VAMC) in El Paso show that the Veteran has diabetic neuropathy, indicating neuropathy secondary to diabetes mellitus, service connection for diabetes was denied above.  Thus, secondary service connection for neuropathy as secondary to diabetes is prohibited as a matter of law.  See 38 C.F.R. § 3.310 (service connection warranted for disability caused or aggravated by an already service connected disease or injury).

Thus, the weight of the evidence is against the claim.  There is no evidence as to how the post-service diagnosis of neuropathy is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for neuropathy of the lower extremities is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

5.  Hiatal Hernia

The Veteran asserts that he has hiatal hernia that is secondary to the medication he takes to treat his service-connected disabilities.  He does not assert that any hiatal hernia is related to service.  See, e.g., June 2010 Claim.  As this theory of entitlement is not by the Veteran or raised the evidence of record, the Board will not address it.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The Veteran was afforded a VA examination in October 2010.  There, he was diagnosed with hiatal hernia.  The examiner concluded that a stomach disability was not caused by or the result of medication taken for a service-connected disability.  As rationale, the examiner stated that hiatal hernia occurs when weakened muscle tissue allows that stomach to bulge up through the diaphragm.  The examiner explained that caused of hiatal hernia are injury, inherited weakness in the surrounding muscles, being born with an unusually large hiatus, or straining during bowel movements or while lifting heavy objects.  Medications were not described as related to hiatal hernia.

The Board finds that the October 2010 VA medical opinion to be probative as to whether the Veteran's hiatal hernia is related to the medications he takes to treat his service-connected disabilities.  The examining clinician reviewed and discussed the medical evidence of record and the Veteran's pertinent history and explained the reasons for the conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The remaining medical evidence includes post-service VA and private treatment records, but does not address whether there is a link between any hiatal hernia and any service-connected disability, to include medication taken to treat such.

The Board has also considered the Veteran's statements regarding his belief that he has hiatal hernia related to medications he takes to treat his service-connected disabilities.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to provide a medical opinion between any currently diagnosed hiatal hernia and medications he takes.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The etiology of any hiatal hernia is also a complex medical matter question because it involves internal and unseen system processes unobservable by the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned October 2010 opinion of the VA examiner is of greater probative weight than the generic lay statements of the Veteran.

For the foregoing reasons, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's hiatal hernia and medications taken to treat service-connected disabilities, on either a causation of aggravation basis. Entitlement to service connection is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for a right ankle disability is granted.

The application to reopen the claim for service connection for a left ankle disability is granted.

The application to reopen the claim for service connection for a right knee disability is granted.

The application to reopen the claim for service connection for periodontal disease, for treatment or compensation purposes, is denied.

Service connection for right lower extremity radiculopathy, secondary to service-connected low back disability, is granted.

Service connection for left lower extremity radiculopathy, secondary to service-connected low back disability, is granted.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for right lower extremity neuropathy is denied.

Service connection for left lower extremity neuropathy is denied.

Service connection for hiatal hernia as secondary to service-connected disabilities is denied.


REMAND

Erectile Dysfunction

The Veteran was afforded a VA examination in May 2015.  The examiner considered whether erectile dysfunction was secondary to medications taken to treat his service-connected disabilities.  The examiner offered an opinion; however, the examiner's rationale solely related to whether any medications taken to treat service-connected disabilities caused his erectile dysfunction.  As the opinion does not address the aggravation prong of secondary service connection, remand is required to rectify this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  See also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (VA examiner's statement that deceased veteran's alcoholism was "related to" factors other than his service-connected posttraumatic stress disorder was sufficient to permit the Board to conclude that the Veteran's service connected post-traumatic stress disorder did not aggravate his alcoholism).

Stomach Disability

The Veteran was afforded a VA examination in October 2010, where he was diagnosed with duodenal diverticulum.  He was also diagnosed with hiatal hernia, as discussed above.  While the examiner opined that it was unlikely that a stomach disability was related to medications taken to treat service-connected disabilities, the rationale solely related to hiatal hernia.  As the examiner did not offer any rationale as to the diagnosis of duodenal diverticulum, remand is required to elicit an opinion as to whether that disability is secondary to any medications taken to treat service connected disabilities.  See Barr, 21 Vet. App. at  311-12.

Bilateral Ankle and Right Knee Disabilities

.As discussed above, service connection for a bilateral ankle and right knee disabilities was previously denied as there was no evidence of a current disabilities. Given the recent evidence of current ankle problems and the fact that he was last afforded a VA examination regarding his ankles and right knee was in 1996 (in conjunction with his initial claims for service connection), the Board finds that a VA examination detailing the nature and etiology of any ankle or right knee disability is warranted.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion as to the etiology of the Veteran's erectile dysfunction from an appropriate VA clinician.

The Veteran's VA claims folder should be made available to the clinician for review in conjunction with the examination.

The clinician should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the erectile dysfunction was aggravated by any medication taken to treat a service-connected disability.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  Request an opinion as to the etiology of the Veteran's duodenal diverticulum from an appropriate VA clinician.

The Veteran's VA claims folder should be made available to the clinician for review in conjunction with the examination.

The clinician should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the erectile dysfunction was either (a) caused by or (b) aggravated by any medication taken to treat a service-connected disability.

The clinician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of any ankle or right knee disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any ankle or right knee disability has its onset in service or is otherwise related to service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records (to specifically include the records detailing ankle or right knee problems during service), post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  After completing the above and any other development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


